The indictment charged this appellant with the offense of assaulting Elizabeth Saunders with intent to rob her. The second count charged him with assault with intent to murder Elizabeth Saunders. The indictment was returned into open court by the grand jury on July 16, 1932: and the accused was put to trial on September 21, 1932. The trial resulted in his conviction under the first count, whereupon the court duly sentenced him to serve an indeterminate term of imprisonment in the penitentiary of not less than nineteen years nor more than twenty years. From the judgment of conviction, this appeal was taken. There is no bill of exceptions. The record proper upon which this appeal is rested is without error. The judgment of conviction in the circuit court will stand affirmed.
Affirmed.